Citation Nr: 1729834	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to June 1989 and from February 1990 to September 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In March 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In March 2015, the Board remanded this claim for additional development, namely an examination to ascertain the etiology of the Veteran's current cervical spine disorder (specifically including addressing a secondary service connection theory of entitlement).  A review of the record found that such examination was not conducted; further review of the record and the Veterans Appeals Control and Locator System (VACOLS) found that the AOJ had not readjudicated the claim and issued a supplement statement of the case (SSOC) before returning the case to the Board, as required.  See 38 C.F.R. § 19.31.  Therefore, this matter must be remanded for completion of all directives in the March 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

The record also shows that the Veteran receives periodic VA treatment for his neck.  The most recent records of VA treatment in the record are from July 2011.  Records of all VA evaluations or treatment the Veteran has received for his neck during the evaluation period are pertinent evidence in the matter at hand, are constructively of record, and must be secured.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated records of all VA evaluations or treatment (i.e., those not already in the record) the Veteran has received for his neck, specifically including all such records generated since July 2011 (when the most recent VA treatment records associated with the file are dated). 

The AOJ should also ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his neck since his separation from service and to submit authorizations for VA to secure for the record complete clinical records of any private evaluations and treatment.

The AOJ must secure for the record copies of the complete records from the all providers identified.  If any records sought are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, he must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.
 
2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his cervical spine disability.  The Veteran's record must be reviewed by the examiner in connection with the examination.  On review of the record (including this remand and the Board's March 2015 remand) and examination of the Veteran, the consulting provider should provide opinions that respond to the following:
(a) Please identify (by diagnosis) each cervical spine disability entity found/shown during the pendency of this claim. 

(b) Please identify the likely etiology for each cervical spine disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that the disability: 

(i) Is directly related to (was incurred in/had its onset during) his active duty service?   (The rationale for the response should include discussion of the Veteran's report that he has had cervical complaints ever since an injury in service.)

(ii) Was caused by, or aggravated (permanently increased in severity beyond natural progression) by, the Veteran's service-connected head/scalp laceration disability?  

(iii) Was caused by, or aggravated (permanently increased in severity beyond natural progression) by, the Veteran's service-connected low back disability? (The response should include discussion regarding whether factors related to the low back disability such as weakness, guarding, gait or posture alterations, etc. would be expected to impact on development or increase in severity of the cervical spine disability diagnosed.)

(c) If a cervical spine disability diagnosed is determined to not be related directly to an injury in service and to not have been caused or aggravated by a service-connected disability, please identify (with rationale included) the etiology for the disability considered more likely.  

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

